AFFIRMED as Modified; Opinion Filed August 14, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00579-CR
                                      No. 05-13-00580-CR

                             BRODERICK JACKSON, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F12-58467-T and F12-58468-T

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Evans

       Broderick Jackson appeals his convictions for unlawful possession of a firearm by a felon

and possession with intent to deliver a controlled substance in the amount of four grams or more

but less than 200 grams. In six issues, appellant asserts the trial court made certain evidentiary

errors, challenges the sufficiency of the evidence to support the trial court’s cost assessments in

both cases, and requests that we modify the judgment in the drug case to reflect that he pleaded

not true to the enhancement paragraph in the indictment. We agree the judgment in the drug case

should be modified as appellant requests. As modified, we affirm the judgment in that case. We

affirm the trial court’s judgment in the unlawful possession of a firearm case.
                                    FACTUAL BACKGROUND

       On July 26, 2012 Dallas police officers executed a search warrant for apartment 1704 at

the Oasis Apartments in Dallas, Texas. As the search team moved down the second floor

breezeway/walkway toward apartment 1704, they intercepted appellant and his girlfriend.

Detective Michael Nunez recognized appellant and his girlfriend from a meeting he had with

appellant in apartment 1704 two days before while working undercover. At the time he was

stopped by the officers, appellant was carrying a duffle bag that was later revealed to contain

loaded pistol magazines, surveillance equipment, cell phones, digital scales, sandwich bags, a

razor blade, PCP, marijuana, and a walkie talkie. Officers then entered the apartment and

performed their search.

       Upon entering the living room, the officers discovered a firearm on a “footrest” in front

of the couch, a Crown Royal bag between the couch cushions containing cash, a high capacity

magazine, baggies of marijuana, baggies of cocaine, vials of PCP, pieces of cigarettellos and a

cigarettello lighter. In the kitchen, they found sandwich bags, vials, droppers, batteries, digital

scales, a measuring cup, and a whisk. No one was found inside the apartment. Keys to the

apartment were found in the breezeway/walkway area where the officers encountered appellant

and his girlfriend.

       Appellant was indicted for unlawful possession of a firearm by a felon and for possession

with intent to deliver a controlled substance in the amount of 4 grams but less than 200 grams. A

jury convicted appellant of both offenses and the trial court assessed punishment at five years’

imprisonment in the firearm case and twenty-three years’ imprisonment in the drug case. This

appeal followed.




                                               –2–
                                            ANALYSIS

       Appellant’s first three issues involve evidentiary rulings made by the trial court. We

review the trial court’s decision to admit or exclude evidence under an abuse of discretion

standard. See Page v. State, 213 S.W.3d 332, 337 (Tex. Crim. App. 2006). A trial court’s

determination that is within the zone of reasonable disagreement will not be disturbed on appeal.

See Burden v. State, 55 S.W.3d 608, 615 (Tex. Crim. App. 2001).

       In his first issue, appellant complains the trial court improperly overruled his hearsay

objection to Officer Nunez’s testimony that another officer told him keys were found next to

appellant in the breezeway/walkway.       Appellant argues that because his connection to the

apartment was “tenuous,” the location where the keys were found was significant to the State’s

case and the testimony should have been excluded.

       Hearsay is a statement, other than one made by the declarant while testifying, offered in

evidence to prove the truth of the matter asserted. TEX. R. EVID. 801(d); Zuliani v. State, 97
S.W.3d 589, 595 (Tex. Crim. App. 2003). Appellant raised a hearsay objection to the following

testimony: “Keys were brought to me. I was told that–” Although the trial court overruled the

objection, Officer Nunez never testified as to what he was told. Instead, the officer was next

questioned about a photograph showing a duffle bag on the walkway/breezeway to the

apartment. Later, the defense took Officer Nunez on voir dire with respect to the admission of

the keys into evidence. The officer confirmed that he did not find the keys, but they were found

in the breezeway. The officer also admitted he never saw the keys on the breezeway, but that

State’s exhibit 10 depicted the keys on the breezeway.

       Appellant can show no harm in connection with the trial court’s hearsay ruling. Our

review of the record reveals that Officer Nunez never testified to what the officers told him about

where the keys were found. In addition, a recording was admitted into evidence containing

                                               –3–
appellant’s telephone call from the interview room during which appellant acknowledged he

understood he was being recorded and told his father the police had caught him leaving the

apartment with the key on him. Moreover, to the extent appellant complains about the officer’s

testimony that the keys were found on the breezeway, this testimony was elicited by the defense

during its voir dire examination of the officer. At the conclusion of the voir dire examination,

the defense had no objection to admission of the keys, but objected to testimony that the keys

were on appellant’s person because the officer “can’t testify to that.” However, Officer Nunez

never testified that the keys were found on appellant. And appellant did not object to Officer

Nunez’s testimony that the keys were found on the breezeway. We overrule appellant’s first

issue.

         In his second issue, appellant contends the trial court erred in admitting over his objection

certain evidence of Officer Nunez’s encounter with appellant at apartment 1704 two days before

the search. Specifically, appellant complains about Nunez’s testimony concerning his meeting

with appellant in the apartment on July 24, 2012, a video recording of that meeting, as well as a

still from the video recording showing appellant holding a gun. Appellant argues the evidence of

the extraneous offense should have been excluded under rule of evidence 403 because it was

cumulative of other evidence on intent, confused the issues, and misled the jury about the

offenses for which it could convict appellant. We disagree.

         All evidence is likely to be prejudicial to one party or the other. Davis v. State, 329
S.W.3d 798, 806 (Tex. Crim. App. 2010). Rule 403 favors the admission of relevant evidence

and presumes that relevant evidence will be more probative than prejudicial. Rayford v. State,

125 S.W.3d 521, 529 (Tex. Crim. App. 2003). It is only when there is a clear disparity between

the degree of prejudice of the evidence and its probative value that rule 403 permits exclusion.

Davis, 329 S.W.3d at 806. In analyzing the trial court’s ruling on a rule 403 objection, we

                                                 –4–
consider among other things the probative value of the evidence, the potential to impress the jury

in some irrational yet indelible way, the time needed to develop the evidence, and the

proponent’s need for the evidence. See Montgomery v. State, 810 S.W.2d 372, 389–90 (Tex.

Crim. App. 1991) (op. on reh’g). Here, appellant admits the extraneous offense evidence was

relevant to appellant’s connection to the apartment and his intent to deliver the PCP he possessed

on July 26. 1 It was also relevant to establish appellant’s possession of the gun discovered during

the search. In fact, the jury was instructed that appellant’s possession of the gun on July 24

could support a conviction in the firearm case. Moreover, the trial court specifically instructed

the jury that it could only consider the extraneous offense evidence as evidence of intent with

respect to the July 26 drug charge. We presume the jury follows the trial court’s instructions.

See Colburn v. State, 966 S.W.2d 511, 520 (Tex. Crim. App. 1998). The extraneous offense

evidence did not take a lot of time to develop because Officer Nunez’s testimony consisted of

about twenty-two out of over three hundred pages of testimony at the guilt-innocence stage.

Likewise, the video recording was edited to show only the relevant portions. The evidence was

also not of such an inflammatory nature so as to prevent the jury from considering it solely for

the purpose of intent.

        To the extent that appellant complains the extraneous offense evidence was cumulative of

other evidence, we note that aside from Nunez’s testimony of the transaction with appellant on

July 24, there was no direct evidence that appellant intended to deliver the drugs found the day of

the search. The evidence also rebutted the defense’s position that the lessee of the apartment and

not appellant was selling the drugs found on July 26. Considering all the relevant factors, we

cannot say the trial court abused its discretion in concluding that the probative value of the


    1
      At trial, the defense presented evidence that the apartment was leased to Allen Jones who had prior
convictions for drug possession and evading arrest. The State offered the video recording on rebuttal.


                                                  –5–
extraneous offense evidence was not substantially outweighed by the danger of unfair prejudice.

We resolve appellant’s second issue against him.

        In his third issue, appellant asserts the trial court improperly admitted gang evidence

during the punishment phase of the trial. Appellant argues the evidence was irrelevant because it

was insufficient to establish his membership in the gang and its prejudicial effect outweighed its

probative value. The admission of evidence of a defendant’s gang affiliation and the violent

activities of that gang at the punishment stage of trial is relevant to the defendant’s character.

See Beasley v. State, 902 S.W.2d 452, 456 (Tex. Crim. App. 1995); Anderson v. State, 901
S.W.2d 946, 950 (Tex. Crim. App. 1995); Kelly v. State, 05-10-00167-CR, 2011 WL 2438517, at

*2–3 (Tex. App.—Dallas June 20, 2011, no pet.) (mem. op., not designated for publication).

Evidence of gang membership is relevant and admissible so long as the factfinder is (1) provided

with evidence of the defendant’s gang membership, (2) provided evidence of the gang’s

character and reputation, (3) not required to determine if the defendant committed bad acts or

misconduct, and (4) only asked to consider reputation or character of the defendant. Beasley,
902 S.W.2d at 457. Even when the defendant is no longer a member of the gang at the time the

offense is committed, evidence of former gang membership relates to his character. See Kelly,

2011 WL 2438517, at *3 (citing Ho v. State, 171 S.W.3d 295, 305 (Tex. App.—Houston [14th

Dist.] 2005, pet. ref’d)).

        Appellant contends that the gang evidence was irrelevant because the testifying officer

failed to put forth sufficient evidence of appellant’s gang membership. We do not agree. Jabari

Howard, a detective in the Dallas Police Department’s gang unit for five years, testified that

appellant had various gang-related tattoos associated with the Bloods and subsets of the Bloods

including, “Best for Less,” “Canterbury City,” and “DF Dove.” Moreover, contrary to

appellant’s contention, the State did not have to prove appellant was in a gang at the time the

                                               –6–
offenses were committed. See Kelly, 2011 WL 2438517, at *3 (citing Ho, 171 S.W.3d at 305).

To the extent appellant complains Officer Howard lacked personal knowledge of appellant as a

gang member, we note when the appropriate predicate is shown, an expert may testify to things

beyond his personal knowledge. TEX. R. EVID. 703; Aguilar v. State, 887 S.W.2d 27, 29 (Tex.

Crim. App. 1994). Similar testimony by a police officer without personal knowledge of a

defendant’s gang’s membership was ruled relevant and admissible in Stevenson v. State, 963
S.W.2d 801, 803–04 (Tex. App.—Fort Worth 1998, pet. ref’d).

        We also reject appellant’s assertion that the gang evidence’s prejudicial effect

outweighed its probative value pursuant to Rule 403 of the Texas Rules of Evidence. As support

for his contention, appellant refers to the volume of the gang testimony introduced as well as

evidence of another gang member’s murder conviction. We have already concluded the gang

evidence was relevant to and, therefore, probative of appellant’s character. After reviewing all

of the evidence, we cannot conclude that the evidence of appellant’s gang affiliation was unfairly

prejudicial as to require reversal under Rule 403. The State’s gang evidence consisted of Officer

Howard’s twenty-five pages of testimony and seventeen photos of appellant’s tattoos. The

evidence regarding another gang member’s criminal activity was solicited from appellant on

cross-examination to refute appellant’s testimony that when he used to be a member of DF Dove,

“ . . . all we did was get high, mess with females. It wasn’t no jacking or no selling drugs, . . . .”

We conclude that the trial judge did not abuse his discretion in admitting expert testimony on

gang evidence and appellant’s tattoos. We resolve appellant’s third issue against him.

       In his fourth and fifth issues, appellant challenges the sufficiency of the evidence to

support the trial court’s cost assessment of $244 in the case for unlawful possession of a firearm




                                                 –7–
by a felon and $299 2 in the drug case. Specifically, appellant asserts that there are no written

bills of costs in the clerk’s records as required by article 103.001 of the code of criminal

procedure. The records before us contain a bill of costs for each case. Appellant’s complaints

have been addressed and rejected. See Johnson v. State, 423 S.W.3d 385, 391–94 (Tex. Crim.

App. 2014); Coronel v. State, 416 S.W.3d 550, 555–56 (Tex. App.—Dallas 2013, pet. ref’d).

We resolve appellant’s fourth and fifth issues against him.

          In his sixth issue, appellant contends that the judgment in the drug case should be

modified to accurately reflect that appellant pleaded not true to the enhancement paragraph in the

indictment. The State agrees that the judgment should be modified as requested by appellant.

Where, as here, the record provides the necessary information to correct inaccuracies in a

judgment, we have the authority to reform the judgment to speak the truth. See TEX. R. APP. P.

43.2(b); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). Our

review of the record confirms that appellant pleaded not true to the enhancement paragraph in

the indictment. Accordingly, we resolve appellant’s sixth issue in his favor and modify the

judgment as requested.




   2
       The record before us reflects a cost assessment of $304 in the drug case.


                                                         –8–
                                        CONCLUSION

       We modify the judgment in trial court cause number F12-58468-T to reflect that

appellant pleaded not true to the enhancement paragraph in the indictment. We affirm the trial

court’s judgment in that case as modified. We affirm the trial court’s judgment in cause number

F12-58467-T for unlawful possession of a firearm by a felon.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE



Do Not Publish
TEX. R. APP. P. 47
130579F.U05




                                             –9–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BRODERICK JACKSON, Appellant                       On Appeal from the 283rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00579-CR        V.                       Trial Court Cause No. F12-58467-T
                                                   Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Lewis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 14th day of August, 2014.




                                            –10–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BRODERICK JACKSON, Appellant                         On Appeal from the 283rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-00580-CR         V.                        Trial Court Cause No. F12-58468-T
                                                     Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                         Justices Fillmore and Lewis participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect that appellant pleaded “Not True” to the 1st Enhancement paragraph in the indictment.
As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 14th day of August, 2014.




                                              –11–